NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIER KEAND’E GARDNER, AKA Chris                 No. 20-35783
Gardner,
                                                D.C. No. 4:19-cv-05238-TOR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

THREE UNKNOWN OFFICERS OF IMU-
NORTH OF WSP, in Individual and Official
Capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Washington state prisoner Kier Keand’e Gardner appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an

Eighth Amendment violation arising from the denial of meals. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

summary judgment for failure to exhaust administrative remedies. Albino v. Baca,

747 F.3d 1162, 1168 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Gardner

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (citation and internal quotation marks

omitted)); see also FTC v. Neovi, Inc., 604 F.3d 1150, 1159 (9th Cir. 2010) ( “[A

court] need not find a genuine issue of fact if, in its determination, the particular

declaration was uncorroborated and self-serving.”).

      Gardner’s opposed motion for oral argument (Docket Entry No. 16) and

motion to supplement the record (Docket Entry No. 20) are denied.

      AFFIRMED.




                                           2                                     20-35783